Title: From George Washington to Pierre Charles L’Enfant, 15 February 1783
From: Washington, George
To: L’Enfant, Pierre Charles


                        
                            
                            Sir
                            Head Quarters Newburgh 15th February 1783
                        
                        Your Letter of the 28th of January did not reach me ’till yesterday.
                        In answer to it—I can only repeat what I before said on the same subject, in answer to your former
                            application, that from the testimony of those under whom you have served and from the little opportunity I have myself had
                            of observing your Conduct I have every reason to believe you a meritorious Officer—nor will any objection arise on my
                            part, to a compliance with your request on the part of Congress. I am Sir Your most Obedt Servt
                        
                            Go: Washington
                        
                    